Order entered June 6, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00238-CV

                                  RAUL H. LOYA, Appellant

                                                 V.

                   COMMISSION FOR LAWYER DISCIPLINE, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-03536

                                             ORDER
       We GRANT appellant’s June 5, 2014 unopposed second motion for an extension of time

to file a brief. Appellant shall file his brief by July 7, 2014. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                       /s/    ADA BROWN
                                                              JUSTICE